--------------------------------------------------------------------------------

Exhibit 10.12


Execution Copy
THIRD AMENDING AGREEMENT
 
THIS THIRD AMENDING AGREEMENT is made as of the 25th day of July, 2008 by and
between Stephen Parks (the “Employee”), a resident of the State of Mississippi,
and OccuLogix, Inc. (the “Employer”), a corporation incorporated under the laws
of the State of Delaware, and having its executive offices at 2600 Skymark
Avenue, Building 9, Suite 201, Mississauga, Ontario, L4W 5B2.
 
WHEREAS, the Employer and the Employee entered into a termination agreement
dated as of January 4, 2008 (the “Termination Agreement”) pursuant to which the
Employee’s employment with the Employer, as its Vice President, Sales, was
terminated;
 
AND WHEREAS, capitalized terms used in this Third Amending Agreement, but not
otherwise defined, shall have the respective meanings attributed to such terms
in the Termination Agreement;
 
AND WHEREAS, the Employer and the Employee entered into an amending agreement
dated as of March 3, 2008 (the “Amending Agreement”) pursuant to which they
agreed that the Employer may pay the Employee up to 50% of the Severance Balance
by granting to the Employee stock options under the Stock Option Plan;
 
AND WHEREAS, the Employer and the Employee entered into an amending agreement
dated as of June 16, 2008 (the “Second Amending Agreement”) pursuant to which
they agreed to, among other things, an amendment to the earliest date on which
the Severance Balance will become due and payable to the Employee;
 
AND WHEREAS, on May 20, 2008, the Employer filed a preliminary proxy statement
(the “Preliminary Proxy Statement”) with the U.S. Securities and Exchange
Commission (the “SEC”), which is currently the subject of review by the SEC,
proposing a number of transactions for the approval of the Employer’s
stockholders, including the approval and adoption of a certain Securities
Purchase Agreement pursuant to which the Employer has agreed to sell shares of
its common stock to the investors party thereto, and the investors party thereto
have agreed to purchase shares of the Employer’s common stock, upon the terms
and conditions provided for therein (the “Private Placement”);
 
AND WHEREAS, as part of the SEC review process, the Employer will revise the
Preliminary Proxy Statement to have it reflect the current terms of the
transactions proposed therein, including the Private Placement;
 
AND WHEREAS, the Employer has advised the Employee that, upon clearing the SEC
review process, the Employer will file and mail the final version of the
Preliminary Proxy Statement (the “Proxy Statement”) and convene a meeting of its
stockholders (the “Stockholders Meeting”);
 
 
 

--------------------------------------------------------------------------------

 


AND WHEREAS, the Employer has advised the Employee that it will not be able to
pay the Severance Balance on or prior to September 1, 2008, and they mutually
have agreed to extend the deadline by which the Severance Balance must be paid;
 
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Third Amending Agreement and the Termination Agreement, as amended by
the Amending Agreement and the Second Amending Agreement, and the receipt and
sufficiency of which are hereby acknowledged by the parties hereto, the parties
hereto agree as follows:
 
1.
AMENDMENT

 
1.1           Notwithstanding the first sentence of Section 3.2 of the
Termination Agreement, as such Section 3.2 has been amended by the Second
Amending Agreement, subject to Section 3.4 of the Termination Agreement, as such
Section 3.4 has been amended by the Amending Agreement, on the earliest to occur
of (i) October 31, 2008, (ii) the termination of the Stockholders Meeting,
provided that the requisite approval of the Employer’s stockholders for the
Private Placement or any of the proposed transactions on which the Private
Placement is conditioned, all as described and provided for in the Proxy
Statement, is not obtained at the Stockholders Meeting, (iii) the closing of the
Private Placement and (iv) a Change of Control, the Employer shall pay the
Employee, in a lump sum, the Severance Balance.
 
1.2           Section 6.2 of the Termination Agreement, as such Section 6.2 has
been amended by the Second Amending Agreement, is hereby deleted in its entirety
and replaced with the following Section 6.2:
 
6.2           The Employer shall use commercially reasonable efforts to obtain
the Requisite Stockholder Approval, which covenant shall terminate and become
null and void, and be of no more force or effect, upon the earlier to occur of
(i) the date on which a meeting of the Employer’s stockholders may be convened
to obtain the Requisite Stockholder Approval and (ii) October 31, 2008.
 
1.3           The Termination Agreement, as amended by the Amending Agreement
and the Second Amending Agreement, remains in full force and effect, unamended,
other than as specifically amended by this Third Amending Agreement.
 
2.
ACKNOWLEDGEMENT

 
2.1           The Employee hereby acknowledges that:
 
(a)
He has had sufficient time to review and consider this Third Amending Agreement
thoroughly;

 
(b)
He has read and understands the terms of this Third Amending Agreement and his
obligations hereunder;

 
 
2

--------------------------------------------------------------------------------

 


(c)
He has been given an opportunity to obtain independent legal advice, or such
other advice as he may desire, concerning the interpretation and effect of this
Third Amending Agreement; and

 
(d)
He is entering this Third Amending Agreement voluntarily and without any
pressure from the Employer.

 
3.
MISCELLANEOUS

 
3.1           The headings in this Third Amending Agreement are included solely
for convenience of reference and shall not affect the construction or
interpretation hereof.
 
3.2           The parties hereto expressly agree that nothing in this Third
Amending Agreement shall be construed as an admission of liability.
 
3.3           This Third Amending Agreement shall be binding upon, and inure to
the benefit of, the parties hereto and their respective heirs, trustees,
administrators, successors and assigns.
 
3.4           This Third Amending Agreement and the Termination Agreement, as
amended by the Amending Agreement and the Second Amending Agreement, constitute
the entire agreement between the parties hereto pertaining to the subject matter
of the termination of the Employee’s employment with the Employer.  This Third
Amending Agreement, together with the Termination Agreement, as amended by the
Amending Agreement and the Second Amending Agreement, supersede and replace all
prior agreements, if any, written or oral, with respect to such subject matter
and any rights which the Employee may have by reason of any such prior
agreements or by reason of the Employee’s employment with the Employer.  There
are no representations, warranties or agreements between the parties hereto in
connection with the subject matter of this Third Amending Agreement, except as
specifically set forth herein.  No reliance is placed on any representation,
opinion, advice or assertion of fact made by the Employer or any of its
officers, directors, agents or employees to the Employee, except to the extent
that the same has been reduced to writing and included as a term of this Third
Amending Agreement or the Termination Agreement, as amended by the Amending
Agreement and the Second Amending Agreement.  Accordingly, there shall be no
liability, either in tort or in contract, assessed in relation to any such
representation, opinion, advice or assertion of fact, except to the extent
aforesaid.
 
3.5           Each of the provisions contained in this Third Amending Agreement
is distinct and severable, and a declaration of invalidity or unenforceability
of any provision or part thereof by a court of competent jurisdiction shall not
affect the validity or enforceability of any other provision hereof.
 
3.6           This Third Amending Agreement shall be governed by, and construed
in accordance with, the laws of the State of Mississippi, without regard to its
conflicts of laws rules which shall be deemed inapplicable to this Third
Amending Agreement.
 
 
3

--------------------------------------------------------------------------------

 


3.7           This Third Amending Agreement may be signed in counterparts and
delivered by facsimile transmission or other electronic means, and each of such
counterparts shall constitute an original document, and such counterparts, taken
together, shall constitute one and the same instrument.
 
 
[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]


 
4

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have executed this Third Amending Agreement as
of the date set forth above.
 

 
OCCULOGIX, INC.
         
By:
/s/ Suh Kim
   
Suh Kim
   
General Counsel



 

   
/s/ Stephen Parks
Signature of Witness
 
Stephen Parks
     
Name of Witness (please print)
   




5

--------------------------------------------------------------------------------